           Case 1:20-cr-00110-LJL Document 213 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               9/20/2021
                                                                       :
UNITED STATES                                                          :
                                                                       :
                                                                       :
                  -v-                                                  :    20-cr-110 (LJL)
                                                                       :
                                                                       :        ORDER
LAWRENCE RAY & ISABELLA POLLOK,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The defense moves by letter to serve subpoenas for medical records for John Doe 1 and
Jane Doe 3. The letter is not accompanied by copies of the proposed subpoenas or the orders to
the subpoena recipients consistent with the procedural requirements set forth in the Court’s
opinion of November 25, 2020. Dkt. No. 103. Under the Court’s November 25, 2010 opinion,
subpoenas for medical records of a victim may be served only upon the satisfaction of a two-step
process. The defense must apply to the Court for a subpoena submitting evidence that satisfies
the Nixon standard of specificity, relevance, and admissibility. The subpoenas thus must be
submitted to the Court with an application sufficient for the Court to be able to determine, at a
minimum, that the proposed subpoena recipient has relevant information that would be
admissible and that the subpoena is not overbroad. Second, once the Court is satisfied that the
subpoena satisfies Nixon, the Court will permit service upon the proposed recipient only if the
defense provides evidence to the Court that the victim has received notice—i.e., the initial order
that the Court will issue will only find that the subpoena satisfies Nixon and will permit notice to
the victim. It will not authorize service on the recipient. The defense must make a separate
request for an order permitting service upon the filing of a certificate of service indicating that
notice has been provided to the victim.

        The defense has satisfied the first step with respect to the subpoenas for John Doe 1 and
the Court is satisfied based on its prior findings with respect to Jane Does 1 and 2 that the
subpoena for John Doe 1 satisfies Nixon. The defense thus may provide notice to the
victim. With respect to the subpoena for Jane Doe 3, the defense has not submitted the subpoena
or an application for such a subpoena. Until the defense does so, the Court cannot find that
Nixon is satisfied or permit the defense to move to step two.


        SO ORDERED.
        Case 1:20-cr-00110-LJL Document 213 Filed 09/21/21 Page 2 of 2




Dated: September 20, 2021                 __________________________________
       New York, New York                            LEWIS J. LIMAN
                                                 United States District Judge




                                      2
